241 S.W.3d 442 (2007)
STATE of Missouri, Respondent,
v.
Marc A. POWELL, Appellant.
No. WD 67460.
Missouri Court of Appeals, Western District.
December 26, 2007.
Craig Allan Johnston, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Marc Powell appeals his convictions for one count of burglary in the first degree, two counts of felony murder, and two counts of armed criminal action.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).